GREGORY, Judge
(dissenting):
I differ from the majority only in their application of the law to the facts of this case. I concur that failure of trial defense counsel to bring erroneous, inadequate, or misleading matters in a post-trial review to the attention of the cognizant reviewing authority constitutes waiver unless application of the doctrine of waiver would produce a manifest injustice or seriously affect the fairness or integrity of the proceedings. See United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975); United States v. Hodge, No. 77 0120 (N.C.M.R. 3 June 1977); United States v. Berry, 54 C.M.R. 871, 2 M.J. 576 (A.C.M.R.1977); United States v. Thorpe, 3 M.J. 704 (A.C.M.R.1977).
In my view, however, omission of any reference to a military judge’s recommendation for suspension of a discharge is a matter of particular significance and one which could affect the basic fairness of the proceedings. It is at the level of the convening authority (and the supervisory authority) that an accused has his best opportunity for any relief with respect to his sentence. United States v. Boatner, 20 U.S.C.M.A. 376, 43 C.M.R. 216 (1971); United States v. Eller, 20 U.S.C.M.A. 401, 43 C.M.R. 241 (1971). I believe there is more than a fair risk that neither the convening authority nor the supervisory authority was aware of the military judge’s recommendation in this case. Cf. United States v. Johnson, 21 U.S.C.M.A. 270,45 C.M.R. 44 (1972); United States v. Hommel, 21 U.S.C.M.A. 277, 45 C.M.R. 51 (1972).
Under the circumstances of this case, I would not apply the doctrine of waiver. Rather, I would set aside the actions of the convening authority and supervisory authority and return the record of trial for new actions.